764 N.W.2d 266 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eddie Lee BROWN, Defendant-Appellant.
Docket No. 137705. COA No. 286716.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the September 24, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in *267 lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 order of the Supreme Court, entered March 6, 2007 (Docket No. 132975).